           EXHIBIT 1




Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 1 of 11
Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 2 of 11
Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 3 of 11
Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 4 of 11
Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 5 of 11
Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 6 of 11
          EXHIBIT A




Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 7 of 11
                          Arnold & Porter Kaye Scholer LLP Attorney Hours

                                                     Billable Total
Date         TKPR Name          DC Rate   NC Rate    Hours    Billable Amt   Narrative
                                                                             Research for remand
10/14/2019 White, Graham        $630.00    $300.00         3      $900.00    motion.
                                                                             Draft motion to
10/14/2019 Jacobson, Daniel     $855.00    $400.00       5.6     $2,240.00   remand.
                                                                             Conduct research
                                                                             regarding recent
                                                                             refusal clause removal
                                                                             cases and attorney
                                                                             fees jurisdiction;
                                                                             review and respond to
                                                                             emails regarding
                                                                             motion for remand;
                                                                             review Legislative
                                                                             Defendants' notice of
10/14/2019 D'Amico, Sara K.     $565.00    $300.00       2.8      $840.00    removal.
           Theodore,                                                         Draft emergency
10/14/2019 Elisabeth S.         $920.00    $500.00         7     $3,500.00   remand motion.
                                                                             Review and analyze
                                                                             notice of removal;
                                                                             draft and revise
                                                                             emergency motion to
                                                                             remand; revise notice
10/14/2019 Jones, R. S.         $940.00    $500.00       2.5     $1,250.00   of related cases.
                                                                             Draft motion to
10/15/2019 Jacobson, Daniel     $855.00    $400.00         3     $1,200.00   remand.
                                                                             Review and cite check
10/15/2019 White, Graham        $630.00    $300.00         3      $900.00    motion to remand.
                                                                             Review notice of
                                                                             related case and
                                                                             response to notice of
                                                                             related case; cite‐
                                                                             check and proof
                                                                             emergency motion to
                                                                             remand; prepare
                                                                             documents for
                                                                             attorney appearances
                                                                             in federal court;
                                                                             review and respond to
                                                                             emails regarding
10/15/2019 D'Amico, Sara K.     $565.00    $300.00       4.3     $1,290.00   same.




        Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 8 of 11
                                                                    Research local rules re
                                                                    related cases;
                                                                    correspond with team
10/15/2019 Perdue, William    $855.00   $400.00   0.7    $280.00    re same.
                                                                    Revise and finalize
                                                                    emergency motion to
10/15/2019 Jones, R. S.       $940.00   $500.00   2.5   $1,250.00   remand.
           Theodore,                                                Work on emergency
10/15/2019 Elisabeth S.       $920.00   $500.00   6.4   $3,200.00   remand papers.
                                                                    Review oppositions to
                                                                    motion to remand;
10/21/2019 Jacobson, Daniel   $855.00   $400.00   1.4    $560.00    draft notice to court.
                                                                    Review and analyze
                                                                    Legislative
                                                                    Defendants’ remand
                                                                    opposition; draft
10/21/2019 Jones, R. S.       $940.00   $500.00   0.5    $250.00    notice waiving reply.
                                                                    Review response to
                                                                    remand motion and
           Theodore,                                                work on notice re: no
10/21/2019 Elisabeth S.       $920.00   $500.00   0.8    $400.00    reply.
                                                                    Review sample briefs
                                                                    addressing fees and
                                                                    costs under 28 U.S.C.
                                                                    1447(c) and related
10/25/2019 White, Graham      $630.00   $300.00   3.2    $960.00    research.
                                                                    Conduct research on
                                                                    bad faith as a factor in
                                                                    awarding fees and
                                                                    costs under 1447(c) in
                                                                    the 4th Circuit; start
                                                                    drafting 1447(c)
                                                                    motion for fees and
10/27/2019 D'Amico, Sara K.   $565.00   $300.00   1.4    $420.00    costs.
                                                                    Draft motion for fees
                                                                    and costs; conduct
                                                                    research regarding
                                                                    standards for
                                                                    calculating lodestar
                                                                    amounts in the Fourth
10/28/2019 D'Amico, Sara K.   $565.00   $300.00   3.2    $960.00    Circuit.
                                                                    Research Fourth
                                                                    Circuit cases on
                                                                    attorney fees under
10/29/2019 White, Graham      $630.00   $300.00   1.5    $450.00    1447(c).




                                     2
        Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 9 of 11
                                                                            Continue drafting
                                                                            motion for fees and
                                                                            costs; conduct
                                                                            research regarding
                                                                            factors employed in
                                                                            assessing
                                                                            reasonableness of fees
10/29/2019 D'Amico, Sara K.    $565.00   $300.00        4.2     $1,260.00   in the Fourth Circuit.
                                                                            Draft and revise
                                                                            motion for fees and
                                                                            costs; conduct related
10/30/2019 White, Graham       $630.00   $300.00        8.2     $2,460.00   research.
                                                                            Continue drafting
                                                                            motion for fees and
                                                                            costs; conduct
                                                                            research regarding
                                                                            application of
                                                                            reasonableness test in
                                                                            the Fourth Circuit;
                                                                            review and respond to
                                                                            emails regarding
                                                                            motion and fee
10/30/2019 D'Amico, Sara K.    $565.00   $300.00        4.6     $1,380.00   calculation.
                                                                            Draft affidavits
                                                                            supporting motion for
10/31/2019 D'Amico, Sara K.    $565.00   $300.00        1.9       $570.00   fees and costs.
                                                       71.7    $26,520.00


                        Arnold & Porter Kaye Scholer LLP Research Costs

      Disbursement ID   Date         Cost Code     Cost Description   Total Billed Amt
                                                   Westlaw
             27580690 10/14/2019            147    Research                        $157.30
                                                   Westlaw
             27580688 10/15/2019            147    Research                         $99.00
                                                   Westlaw
             27580691 10/17/2019            147    Research                        $157.30
                                                   Westlaw
             27580692 10/22/2019            147    Research                        $157.30
                                                   Westlaw
             27580684 10/27/2019            147    Research                         $78.65
                                                   Westlaw
             27580679 10/28/2019            147    Research                         $19.80
                                                   Westlaw
             27580695 10/28/2019            147    Research                        $297.00




                                     3
       Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 10 of 11
                                   Westlaw
    27643780 10/29/2019      147   Research                 $78.65
                                   Westlaw
    27643781 10/29/2019      147   Research                 $78.65
                                   Westlaw
    27643782 10/29/2019      147   Research                 $99.00
                                   Westlaw
    27643783 10/30/2019      147   Research                 $99.00
                                   Westlaw
    27643785 10/30/2019      147   Research                $157.30
                                   Westlaw
    27643787 10/30/2019      147   Research                $224.40
                                   Westlaw
    27643788 10/30/2019      147   Research                $235.95
                                                         $1,939.30




                              4
Case 5:19-cv-00452-FL Document 40-1 Filed 11/27/19 Page 11 of 11
